PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/742,391
Filing Date: 14 Jan 2020
Appellant(s): Medtronic MiniMed, Inc.



__________________
William J. Wood
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 23, 2022 and the supplemental amendment filed July 19, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 2 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 
 (2) Response to Argument
Appellant alleges that the prior art does not teach a biocompatible “sleeve” that “envelops” the sensor, in that the sleeve encloses the sensor completely with or as if with a covering, according to the art accepted terms discussed on page 4, lines 21-32, of the specification and shown in Fig. 2 (Appeal Brief pg. 3, second paragraph under section “A”). More specifically, Appellant alleges “while Boock does teach sensors comprising a cell impermeable domain 42 and cell disruptive domain 40, which, as shown in Fig. 4C; can be formed as a unitary structure, Boock fails to teach or suggest a sleeve architecture, much less one that is required to envelop the electrochemical analyte sensor. Instead, as shown in Fig. 4C of Boock, this unitary structure is simply a blended layer of the impermeable domain 42 and cell disruptive domain 40 materials. Boock does not teach or suggest forming this material into a sleeve architecture…Boock fails to teach or suggest a biocompatible sleeve that envelops the electrochemical analyte sensor…Wickham fails to teach or suggest a sleeve architecture, one that envelops the electrochemical analyte sensor” (Appeal Brief pgs. 4-5, paragraphs 2-3 under section “B”).
It is noted that Appellant describes the sleeve as “a tubular part” and that “the sleeve encloses the sensor completely” (Appeal Brief pg. 3, second paragraph under section “A”, lines 7-8). The specification describes the biocompatible sleeve of the invention as “[comprising] a tubular architecture having a first open end and a second open end, and the method comprises disposing the electrochemical analyte sensor within the biocompatible sleeve and then fitting the biocompatible sleeve on the electrochemical analyte sensor…” (Specification pg. 4, lines 21-24). Thus, the broadest reasonable interpretation of a “sleeve” and “enveloping” a sensor, in light of the specification, is a component that is disposed around a circumference of a sensor, but not necessarily covering distal and proximal ends of the sensor. It is also noted that the specification describes the sleeve as a membrane (pg. 2, lines 23-29; pg. 9, lines 7-9).
Regarding Appellant’s argument that the prior art does not teach a sleeve that envelops the sensor, Boock Fig. 4C (cited in Final Office Action pg. 4, line 6, and in Appeal Brief pg. 4, second paragraph under section “B”), shows a cross-section of an embodiment of membrane system 32 that “can be used with a glucose sensor such as those described herein” (Boock paragraph 213). One embodiment of an elongated glucose sensor with membrane system 32 is shown in Fig. 4A (see dashed line indicating membrane system 32 over the glucose sensor), and a cross section of the membrane system 32 is shown in Fig. 4B. Fig. 4B shows the same membrane layers 43, 44, 46, and 48 as shown in Fig. 4C. Fig. 4C additionally shows cell impermeable domain 42 and cell disruptive domain 40 that are most distal from the electrochemically reactive surface of the working electrode, although the working electrode is not shown in Fig. 4C (Boock paragraph 213). While Fig. 4C shows just the membrane layers, it is understood from Figs. 4A and 4B that membrane system 32, which includes cell impermeable domain 42 and cell disruptive domain 40, encircles the working electrode 38. The structure of cell impermeable domains 42 and cell disruptive domains 40 formed as membrane layers around the elongated working electrode comprise a “sleeve” as understood in light of Appellant’s specification because they completely enclose the circumference of working electrode 38 and domains 46 and 48, as shown in Figs. 4A-4C. Although the embodiments shown in Figs. 4B-4C also show electrode domain 43 and interference domain 44, as mentioned in the Final Office action, these domains are optional and the enzyme domain 46 can be directly deposited on the electroactive surface of the electrode (paragraph 235). 
With regards to claim 1, Appellant’s argument that Boock does not teach forming the membrane into a sleeve and enveloping the sensor with the sleeve is a narrower aspect of the invention than is currently recited in the claim. Claim 1 only recites “a biocompatible sleeve that envelops the second glucose sensing element”. As elaborated above, since Boock teaches membrane system 32, which includes cell impermeable domain 42 and cell disruptive domain 40, completely encloses the circumference of the sensor, Boock is considered to teach a biocompatible sleeve enveloping a glucose sensing element.
With regards to claim 10, which explicitly recites that “the biocompatible sleeve comprises a tubular architecture having a first open end and a second open end and the method comprises disposing the electrochemical analyte sensor within the biocompatible sleeve and then fitting the biocompatible sleeve on the glucose sensing element using an adhesive”, Examiner acknowledges that Boock does not explicitly teach such structure. However, Wickham explicitly teaches a biocompatible sleeve 8 (col. 3, lines 15-17) formed as a tube and positioned over a sensing element (Fig. 1) and fixed in place using an adhesive (Figs. 2c-2e; “the membrane is cast separately as a tube and positioned around the aperture,” (emphasis added)  col. 3, lines 53-55; col. 7, lines 10-12). As stated in the Final Rejection, such a combination would be obvious because Boock acknowledges various methods for forming the sleeve including forming the sleeve separately before attaching it to the sensor (paragraphs 269, 285, 309), and using another known sleeve shape and method to secure the sleeve in place would be obvious. Furthermore, Boock and Wickham teach similar materials for making cell impermeable domain 42, cell disruptive domain 40, and sleeve 8 (including polysulfone, cellulose, polyurethane; Boock paragraphs 214, 264, 284, 287, 304; Wickham col. 3, lines 45-48), which indicates that the cell impermeable domain 42 and cell disruptive domain 40 can be manipulated according to Wickham’s teachings with predictable results. 
Appellant has not rebutted Wickham’s teaching of a sleeve 8 that is explicitly formed as a tube that encloses a circumference of a sensing element (Figs. 2c-2e; col. 3, lines 53-55; col. 7, lines 10-12). Thus, Boock in view of Wickham teaches a sleeve architecture that envelops the electrochemical analyte sensor.
With regards to claims 2, 4-6, 11-12, and 14-20, Appellant relies on the same arguments. The arguments are not found persuasive, as discussed above.
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/ALICE LING ZOU/Examiner, Art Unit 3791                                                                                                                                                                                                        

Conferees:
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791                          
                                                                                                                                                                              
/JASON SKAARUP /Quality Assurance Specialist, Art Unit 3700                          



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.